DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5th, 2020 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on October 5th, 2020 in response to the Final Office Action mailed on June 17th, 2020.  Per Applicant's response, Claims 1-3, 5, 13, & 15 have been amended, Claims 12 & 14 have been cancelled, &  Claims 16-17 have been newly added.  All other claims have been left in their previously presented form.  Consequently, Claims 1-11, 13, & 15 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Terminal Disclaimer
The terminal disclaimer filed on September 16th, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,830,244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings were previously objected to under 37 CFR 1.83(a).  Applicant’s cancellation of Claim 14 renders this drawing objection moot.

Claim Objections
Claims 1-15 were previously objected to for minor informalities.  Applicant’s amendments have remedied the noted issues, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claim 14 was previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement.  Applicant’s cancellation of Claim 14 renders this 112(a) rejection moot.
Claims 1-15 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant’s amendments to claims 1 and 5 render this 112(b) rejection moot.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13, & 15 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,518,325 to Kingston in view of US 2006/0013712 to Lee et al.

    PNG
    media_image1.png
    703
    769
    media_image1.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figure 4 shown immediately above, Kingston discloses:

(1)	A motor-fan assembly (“blower supplies a strong flow of air for aerifying water”; “a secondary flow of air for cooling the motor”; see the Abstract), comprising: a……motor assembly (10-12) having a stator assembly and a rotor assembly (implicit; within motor casing 11) which rotates a rotatable shaft (12) extending therethrough; a blower housing (15, 30) supporting said……motor assembly, said blower housing having an internal chamber wall (15) and a cooling air inlet (formed by the upper right edge of the blower housing; labeled by the Examiner for clarity); a working fan assembly (13, 16) having a working air inlet (16) and at least one working fan (13) rotated by said rotatable shaft, said working fan assembly carried by said blower housing (apparent in Fig. 4) which has a working air outlet (34), wherein rotation of said at least separate airflows” at col. 3, line 21).

	As noted in the citations above, Kingston discloses the majority of Applicant’s recited invention, but does not specifically disclose the use of a brushless-type electric motor (Kingston appears to be disclose a brushed electric motor instead).
	However, use of a brushless-type electric motor within wet/dry blower is well known in the art, as shown by Lee et al.  Like Kingson, Lee discloses a wet/dry blower assembly (Fig. 2) in which an electric motor 140 simultaneously drives both a working fan assembly 120 and a cooling fan assembly 170, wherein the two airflow are maintained separated and isolated from one another via internal wall 117.  particularly, a switch reluctance (SRM) motor”; para. 28).  As Applicant has noted in the current response, brushless electric motors allows for better speed control of the motor assembly, which is relevant to any motor application in which precise control of working airflow is desired.  Additionally, it is well known in the art of electric motors that brushless motor provide improved motor efficiency and lower running temperatures due to their elimination of running friction, as they do not require the brushes and commutator normally present within brushed motors.  Given that Kingston is already clearly motivated to maintain low motor temperatures, it would be reasonable for Kingston to look to a brushless motor design to further improve this goal.  Therefore, to one of ordinary skill desiring a motor-driven blower assembly with a cooler and motor efficient motor drive, it would have been obvious to utilize the techniques disclosed in Lee in combination with those seen in Kingston in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have replaced Kingston’s brushed motor with a brushless motor design (as taught in Lee) in order to obtain predictable results; those results being improved motor efficiency and lower running temperatures.

In regards to Claim 7, Kingston’s cover opening collar extends inwardly (apparent in Figs. 1 & 4).
In regards to Claim 9, Kingston’s motor cover (40) has a plurality of outwardly extending motor cover mounting lugs (42; see Figs. 1 & 4).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingston-Lee (applied above) in view of US 2,822,123 to Cole.
In regards to Claim 15, Kingston as modified by Lee discloses the motor-fan assembly of Claim 1, wherein the cooling fan (14) extends away (i.e. upwardly) from the motor cover (seen in Fig. 4) but does 
However, such a cooling fan structure is well known in the art, as shown by Cole (within Fig. 1), who discloses another motor-driven blower assembly in which a central electric motor (M) drives both a working air fan assembly (F) and a cooling fan assembly (57).  As seen in Figure 1, Cole specifically discloses that the cooling fan (57) has an entry plate (i.e. the top plate, as seen in Fig. 1) with an axial opening (see flow arrows), said entry plate connected to a fan plate (i.e. the bottom plate, as seen in Fig. 1) with a plurality of curvilinear vanes (at lead line 57) that discharge cooling air radially therefrom.  As such, Cole makes clear that it is well known in the art of motor cooling to utilize centrifugal type cooling fans in order to effectively cool the motor stator during blower operation.  Furthermore, it is well known that centrifugal fans create higher pressure than axial fans, and despite a lower flow rate, centrifugal fans also create a steadier flow of air than axial fans (see the Axial vs. Centrifugal Fans NPL document, attached to the previous office action).  Therefore, to one of ordinary skill desiring a more effectively cooled blower motor, it would have been obvious to utilize the techniques disclosed in Cole in combination with those seen in Kingston in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Kingston’s axial cooling fan 14 with the centrifugal type taught in Cole in order to obtain predictable results; those results being a blower assembly with a more effectively cooled motor assembly.  With such a combination, the axial opening of the centrifugal cooling fan would be coaxially aligned with the clearance in Kingston’s motor cover 40 and discharge the blower air downwardly and radially outward, as claimed.

Allowable Subject Matter
Claims 2-6, 8, 10-11, 13, & 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see US 2007/0090710 to Chen, who discloses another blower assembly utilizing a brushless electric motor power source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC